DETAILED ACTION
This non-final rejection is responsive to the RCE filed on 18 February 2022.  Claims 1-22 are pending.  Claims 1, 11, and 20 are independent claims.  Claims 1, 6, 11, 16, 19, and 20 are amended.  Claim 22 is new.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
Claim Rejections under 35 U.S.C. 103
Applicant’s prior art arguments have been fully considered and they are partially persuasive.
Applicant argues (pgs. 8-10) that the cited references do not teach selection of designs by one user and by another user.
Examiner agrees.  Accordingly, a new reference, Dolan (US 2013/0198207 A1), has been added to the rejection.
Applicant argues (pg. 10) that the cited references do not teach the newly added claim 22.
Examiner respectively disagrees.  Basudhar teaches choosing design alternatives based on tradeoffs of strength and weight of a structure.  Further, Fig. 1B and ¶[0025]-¶[0026] teach a design space based on two or more variables; wherein an X-Y diagram is presented (interpreted as a tradeoff space) that shows results of design optimization.  Each axis represents a different design objective.  Each diamond represents a solution.
The foregoing applies to all independent claims and their dependent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-8, 10-16, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Basudhar (US 2016/0092606 A1) hereinafter known as Basudhar in view of Perry (US 2010/0325599 A1) hereinafter known as Perry in view of Dolan (US 2013/0198207 A1) hereinafter known as Dolan.

Regarding independent claim 1, Basudhar teaches:
A computer-implemented method for analyzing options, the method comprising: generating a tradeoff space that displays a set of options based, at least in part, on a first ranking of the set of options and a second ranking of the set of options, ... , and one or more options in the set of options are displayed as one or more images; and  (Basudhar: ¶[0024]; Basudhar teaches choosing design alternatives based on tradeoffs of strength and weight of a structure.  Further, Fig. 1B and ¶[0025]-¶[0026] teach a design space based on two or more variables; wherein an X-Y diagram is presented (interpreted as a tradeoff space) that shows results of design optimization.  Each axis represents a different design objective.)
generating a subset of options that resides along a first boundary within the tradeoff space, wherein at least one option in the subset of options is ranked higher than every other option in the set of options according to at least one of the first ranking of the set of options or the second ranking of the set of options.  (Basudhar: Fig. 1B and ¶[0033]-¶[0034]; Basudhar teaches displaying an X-Y diagram which plots design alternatives.  According to the plot, there is a subset of design alternatives which are ranked higher, with respect to one axis, than the other design alternatives.)

Basudhar does not explicitly teach:
... wherein the first ranking is generated based, at least in part, on a selection of at least one option in the set of options by a first user, the second ranking is generated based, at least in part, on a selection of at least one option in the set of options by a second user ...  

However, Perry teaches:
... wherein the first ranking is generated based, at least in part, on a selection of at least one option in the set of options by a first user, the second ranking is generated based, at least in part, on a selection of at least one option in the set of options by a ... user ...  (Perry: ¶[0095]; Perry teaches the user controlling tradeoff parameter preferences.)

Basudhar and Perry are in the same field of endeavor as the present invention, as the references are directed to plotting design tradeoffs.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a method of plotting design alternatives based on ranking to showcase the tradeoffs as taught in Basudhar with further basing the rankings on user inputs as taught in Perry.  Basudhar already teaches plotting the design alternatives based on rankings.  However, Basudhar does not explicitly teach basing the ranks on user input.  Perry provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Basudhar to include teachings of Perry because the combination would allow the user to control the tradeoff variables, as suggested by Perry: ¶[0095].

Basudhar in view of Perry does not explicitly teach a second user providing a selection of at least one option.

However, Dolan does teach a second user providing a selection of at least one option.  (Dolan: ¶[0113]; Dolan teaches decision maker/decision makers assigning weight used in analysis.)

Dolan: ¶[0113].



Regarding claim 2, Basudhar in view of Perry in view of Dolan teaches the computer-implemented method of claim 1 (as cited above).

Basudhar further teaches:
further comprising: generating a first rank corresponding to a first option in the set of options ... ; generating the first ranking based, at least in part, on the first rank; generating a second rank corresponding to the first option ... ; and generating the second ranking based on the second rank.  (Basudhar: Fig. 1B and ¶[0025]-¶[0026]; Basudhar teaches a design space based on two or more variables; wherein an X-Y diagram is presented (interpreted as a tradeoff space) that shows results of design optimization.  Each axis represents a different design objective.  Each axis contains a rank.)

Basudhar does not explicitly teach the rank being based on user input.

(Perry: ¶[0095]; Perry teaches the user controlling tradeoff parameter preferences.)




Regarding claim 3, Basudhar in view of Perry in view of Dolan teaches the computer-implemented method of claim 2 (as cited above).

Basudhar further teaches:
further comprising generating a first set of coordinates for the first option based on the first rank and the second rank, wherein the first option is positioned within the tradeoff space based on the first set of coordinates.  (Basudhar: Fig. 1B and ¶[0025]-¶[0026]; Basudhar teaches a design space based on two or more variables; wherein an X-Y diagram is presented (interpreted as a tradeoff space) that shows results of design optimization.)




Regarding claim 4, Basudhar in view of Perry in view of Dolan teaches the computer-implemented method of claim 2 (as cited above).

Basudhar further teaches:
wherein the first rank indicates a degree to which the first option includes a first feature, and the second rank indicates a degree to which the first option includes a second feature.  (Basudhar: Fig. 1B and ¶[0025]-¶[0026]; Basudhar teaches a design space based on two or more variables; wherein an X-Y diagram is presented (interpreted as a tradeoff space) that shows results of design optimization.)




Regarding claim 5, Basudhar in view of Perry in view of Dolan teaches the computer-implemented method of claim 2 (as cited above).

Basudhar further teaches:
wherein generating the first ranking comprises: computing one or more similarity values between the first option and one or more other options in the set of options; 31PATENTAttorney Docket No.: AUTO/1440US2and ranking the set of options based on the one or more similarity values.  (Basudhar: Fig. 1C and ¶[0026]-¶[0027]; Basudhar teaches evaluating different design alternatives to determine which one dominates over the other.)




Regarding claim 6, Basudhar in view of Perry in view of Dolan teaches the computer-implemented method of claim 1 (as cited above).

Basudhar further teaches:
further comprising evaluating a first objective function based on the at least one option in the subset of options ... to generate a first metric, wherein the first metric exceeds any other metric generated for any other option in the set of options.  (Basudhar: Fig. 1C and ¶[0026]-¶[0027]; Basudhar teaches evaluating different design alternatives to determine which one dominates over the other.)

selected by the first user ...  (Perry: ¶[0095]; Perry teaches the user controlling tradeoff parameter preferences.)




Regarding claim 7, Basudhar in view of Perry in view of Dolan teaches the computer-implemented method of claim 1 (as cited above).

Basudhar further teaches:
further comprising determining the first boundary by: generating a convex hull associated with the set of options; and computing a portion of the convex hull that is oriented towards an intersection between a first axis and a second axis associated with the tradeoff space.  (The instant specification defines generating a convex hull that intersects design options that minimize a total distance to both ranking axes, as shown in Fig. 9.  Accordingly, Basudhar: Fig. 1B; Basudhar teaches a line that intersects design options that are the closest to both axes.)




Regarding claim 8, Basudhar in view of Perry in view of Dolan teaches the computer-implemented method of claim 1 (as cited above).

Basudhar further teaches:
further comprising computing the first boundary by determining a Pareto frontier associated with the set of options.  (Basudhar: Fig. 1B and ¶[0034]; Basudhar teaches determining the Pareto optimal front line.)




Regarding claim 10, Basudhar in view of Perry in view of Dolan further teaches the computer-implemented method of claim 1 (as cited above).

Basudhar does not explicitly teach the limitations of claim 10.

However, Perry teaches:
further comprising generating the first ranking based, at least in part, on a first set of weight values corresponding to the first set of options, wherein each weight value in the first set of weight values corresponds to a different characteristic feature associated with the set of options.  (Perry: ¶[0107]; Perry teaches assigning a weight to each parameters based on the design goals and tradeoffs specified by the user in the design requirements and determining the final score for each design based on the weighted parameters.)




Regarding claims 11-16, and 19, these claims recite a non-transitory computer-readable medium that performs the method of claims 1-6; therefore, the same rationale for rejection applies.




claim 20, this claim recites a system that performs the method of claim 1; therefore, the same rationale for rejection applies.  Further, Basudhar teaches implementing the method in software with a memory and processor.  (Basudhar: ¶[0035] and ¶[0045]-¶[0046])




Regarding claim 21, Basudhar in view of Perry in view of Dolan teaches the system of claim 20 (as cited above).

Basudhar further teaches:
wherein the set of options indicates tradeoffs associated with a decision, wherein the decision corresponds to an engineering design problem, and the set of options corresponds to a set of design options that address the engineering design problem.  (Basudhar: ¶[0024]; Basudhar teaches choosing design alternatives based on tradeoffs of strength and weight of a structure.)




Regarding claim 22, Basudhar in view of Perry in view of Dolan teaches the computer-implemented method of claim 1 (as cited above).

Basudhar further teaches:
wherein a display of the tradeoff space includes a first axis and a second axis, and wherein a first option in the set of options is displayed at a first position along the first axis based on the first ranking, and at a second position along the second axis based on the second ranking.  (Basudhar: ¶[0024]; Basudhar teaches choosing design alternatives based on tradeoffs of strength and weight of a structure.  Further, Fig. 1B and ¶[0025]-¶[0026] teach a design space based on two or more variables; wherein an X-Y diagram is presented (interpreted as a tradeoff space) that shows results of design optimization.  Each axis represents a different design objective.)




Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Basudhar in view of Perry in view of Dolan in view of Smith (US 2005/0200623 A1) hereinafter known as Smith.

Regarding claim 9, Basudhar in view of Perry in view of Dolan further teaches the computer-implemented method of claim 1 (as cited above).

Basudhar in view of Perry in view of Dolan does not explicitly teach the limitations of claim 9.

However, Smith teaches:
further comprising generating the set of options by filtering a plurality of options based on a first user interaction with a first composite image comprising the plurality of options.  (Smith: Figs. 2-3 and ¶[0044]-¶[0046]; Smith teaches the user mixing multiple images together to create a composite.  ¶[0048]-¶[0050] further teaches the user being able to filter out certain options.) 

Basudhar and Smith are in the same field of endeavor as the present invention, as the references are directed to determining design alternatives in a design space.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a method of plotting design alternatives based on ranking to showcase the tradeoffs as taught in Basudhar with further being able to filter design options from a composite 


Regarding claim 17, this claim recites a non-transitory computer-readable medium that performs the method of claim 9; therefore, the same rationale for rejection applies.



Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Basudhar in view of Perry in view of Dolan in view of Smith in view of Rivera (US 2010/0253697 A1) hereinafter known as Rivera.

Regarding claim 18, Basudhar in view of Perry in view of Dolan in view of Smith further teaches one or more non-transitory computer-readable media of claim 17 (as cited above).

Smith further teaches:
further comprising generating the first composite image by: rendering a set of images based on a set of three-dimensional models associated with the set of options;  (Smith: Figs. 2-3 and ¶[0044]-¶[0046]; Smith teaches the user mixing multiple images together to create a composite.  ¶[0048]-¶[0050] further teaches the user being able to filter out certain options.  Moreover, ¶[0039] teaches using 3D data.)
...

Rivera further teaches:
generating a different alpha value for each image in the set of images; and alpha-blending the set of images.  (Rivera: ¶[0007]-¶[0008]; Rivera teaches determining alpha values for images that are overlapping and alpha blending the images.)  

Rivera is analogous to the present invention, as the reference is reasonably pertinent to the problem faced by the inventor, i.e. alpha blending overlapping images.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a method of plotting design alternatives based on ranking to showcase the tradeoffs and creating a composite image from design options as taught in Basudhar in view of Smith with determining alpha values for the images and alpha blending the images as taught in Rivera.  Smith already teaches creating a composite images.  However, Smith does not explicitly teach determining alpha values for the images and alpha blending the images.  Rivera provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Basudhar and Smith to include teachings of Rivera because the combination would allow to be able to draw the overlapping images, as suggested by Rivera: ¶[0007].





Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX OLSHANNIKOV whose telephone number is (571)270-0667.  The examiner can normally be reached on M-F 9:30-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEKSEY OLSHANNIKOV/Primary Examiner, Art Unit 2145